FILED

 

UNITED STATES DISTRICT COURT DEC 3 1 2018
FOR THE DISTRICT OF COLUMBIA Clerk, U_s_ D|strict and
Bankruptcy Courts
)
EDWARD THOMAS KENNEDY, )
)
Plaintiff, )
)
v. ) Civil Action No. 18-2697 (UNA)

)
UNITED STATES DISTRICT COURT FOR THE )
DISTRICT OF l\/IASSACHUSETTS, et al., )
)
Defendants. )
)

 

MEMORANDUM OPINION

The plaintiff’s claims purportedly arise “in AN [SIC] Memorandum and Order in Civil
Action No. 18-11856-PBS, ECF 6, and Order and Dismissal, ECF 7, filed October 30, 2018.”
Compl. jj 43, filed in the United States District Court for the District of Massachusetts. The
documents to Which the plaintiff refers are the Memorandum Opinion and Order of Dismissal by
Chief Judge Saris, Who dismissed the plaintiff s complaint with prejudice pursuant to 28 U.S.C.
§ lQlS(e)(Z)(B)(i). See Kennedy v. Commonweallh ofMassachusetts, No. lS-cv-11856 (D.
Mass. Oct. 30, 2018). The plaintiff brings this action against Chief Judge Saris, the Clerk of
Court, a deputy Clerk of Court, and the court itself, see Compl. M 4-6, for assorted harms for
Which the plaintiff demands monetary damages, see id. W 47-48, among other relief.

Chief Judge Saris enjoys absolute immunity from liability for damages for acts taken in
her judicial capacity. See Mirales v. Waco, 502 U.S. 9 (1991) (finding that “judicial immunity is
an immunity from suit, not just from ultimate assessment of damages”); Stump v. Sparkmcm, 435
U.S. 349, 364 (1978) (concluding that state judge Was “immune from damages liability even if

his [decision] was in error”). Without question, a judge’s dismissal of a civil action is an action

taken in herjudicial capacity. See Thomas v. Wilkins, 61 F. Supp. 3d 13, 19 (D.D.C. 2014)
(finding that “judge’s decision to file or deny a party’s motions or requests is an action routinely
performed by a judge in the course of litigation, and thus would constitute a judicial act immune
from suit”), ajj‘”’d, No. 14-5197, 2015 WL 1606933 (D.C. Cir. Feb. 23, 2015). Absent any
showing by the plaintiff that Chief Judge Saris’ “actions [were] taken in the complete absence of
all jurisdiction,” Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993) (citation omitted), she is
“immune from damage suits for performance of tasks that are an integral part of the judicial
process,” l`a'. at 1461 (citations omitted).

The Clerk of Court and his deputy, too, are protected. “It is well established that judicial
immunity ‘extends to other officers of government whose duties are related to the judicial
process.”’ Roth v. King, 449 F.3d 1272, 1287 (D.C. Cir. 2006) (quoting Barr v. Malteo, 360
U.S. 564 569 (1959)). Accordingly, the plaintiffs claims against these defendants fail. “Clerks,
like judges, are immune from damage suits for performance of tasks that are an integral part of
the judicial process.” Sindram, 986 F.2d at 1460. “The clerk or deputy clerk’s receipt and
processing of a litigant’s filings are part and parcel of the process of adjudicating cases,” Sz'bley
v. U.S. Supreme Court, 786 F. Supp. 2d 338, 344 (D.D.C. 2011), and claims against such
employees properly are dismissed, see Young v. Levitan, No. 1:18-CV-02045, 2018 WL
5817356, at *1 (D.D.C. Nov. 5, 2018).

The Court will grant the plaintiff s application to proceed informal pauperis and will
dismiss the complaint. An Order consistent with t ` orandum Opinion is issued separately.

DATE: December%L, 2018 /¢V/'V-- 0 ' /%7

D`t;ited St£tes District Judge

